Carter, P. J.
In March, 1898, appellee filed his bill in equity against appellant in the Circuit Court of Polk county praying, among other things, the cancellation of a certain tax deed held by the latter, embracing lands claimed by the former. Appellant after answering the bill filed a cross-bill seeking to recover from appellee certain sums alleged to have been paid for the purchase of the lands at the tax sales, and other sums subsequently paid out for taxes on the lands. A demurrer to the cross-bill was interposed by appellee and upon the hearing had Septeniber 7, 1898, the demurrer was sustained with leave to amend. Subsequently, on October-18, 1898, á final decree was rendered by which the tax deed held by appellant was cancelled, and, among other things, it was decreed therein “that the *663cross-bill filed herein by defendant E. G. Wilder and the amended cross-bill be each ánd both are dismissed.”
Thereafter, on October 24, 1898, appellant entered this appeal confining it to the order of September 7, 1898, sustaining the demurrer to his cross-bill.
The final decree, though entered prior to the appeal, was not appealed from.
In Burnham v. Driggers, 44 Fla. 168, 32 South. Rep. 796, following Stockton v. Harmon, 32 Fla. 312,13 South. Rep. 833, it was held that “there can be no separate appeal from an order dissolving an injunction while there is a standing order dismissing the bill” not appealed from, and the principle there ruled, is applicable to this case. Victor Sewing Machine Co. v. Heller, 41 Wis. 657; Thornton v. Eaton, 45 Wis. 621; Goldmark v. Rosenfeld, 69 Wis. 469, 34 N. W. Rep. 228.
An order will be entered dismissing the appeal at the cost of the appellant.